Citation Nr: 0805754	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-10 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  

In December 2007, the veteran presented testimony at a 
personal hearing conducted at the St. Petersburg RO before 
Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.

In January 2008, the Board advanced the veteran's case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed skin cancer from sun 
exposure during his service in World War II.  During his 
December 2007 hearing, the veteran testified that he served 
for two years in the Pacific where he was constantly exposed 
to the tropical sun without any protection.  After service, 
he stated that he joined the fire department and had an 
average amount of sun exposure.  

The veteran's service medical records were absent for 
complaints, treatment, or diagnosis of skin cancer.  His 
February 1942 service entrance examination found his skin to 
be normal and his January 1946 separation examination was 
negative for any skin findings relevant to his claim.  In a 
June 2005 statement, the veteran contended that he developed 
basal cell carcinoma in his left ear shortly after service.  
However, the veteran has stated that he has been unable to 
obtain the private treatment records pertaining to the 
surgery he had to remove the basal cell carcinoma in the 
1940s because the records are unavailable due to the long 
period of time that has elapsed.  Further, VA has not 
received a response to its July 2005 request for these 
records.  Accordingly, the Board concludes that a follow-up 
request for these records would be futile, and none will be 
required on remand.  38 C.F.R. § 3.159(c)(1).  

The veteran has not been afforded a VA examination or medical 
opinion in connection with his claim for skin cancer.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  For the reasons noted below, the Board concludes 
that an examination is needed in this case.  

In this regard, the Board concedes that the veteran had sun 
exposure during his service, especially during his two years 
in the Pacific, as this is consistent with the circumstances 
of his service.  38 U.S.C.A. § 1154(a).  Further, the veteran 
has submitted private treatment records dated from 2003 to 
2007 showing diagnoses of basal cell carcinoma in his left 
ear canal, left temple, and nasal dorsum.  Additionally, in 
February 2007, VA received a note from a private physician 
which indicated that skin cancer develops from sun exposure 
anywhere in the world.  However, it did not specifically 
relate the veteran's current diagnoses of skin cancer to sun 
exposure during his period of service.  As such, because 
there is evidence of a current disability (skin cancer); 
evidence of an injury in-service (sun exposure); an 
indication that skin cancer may be related to in-service sun 
exposure (opinion stating that skin cancer develops from sun 
exposure); and insufficient evidence to decide the claim, the 
Board finds that a remand is necessary to afford the veteran 
a VA examination.  38 C.F.R. § 3.159(c)(4); see, e.g., Dulin 
v Mansfield, No. 2007-7131 (Fed. Cir. Oct. 5, 2007) (noting a 
physician's opinion that "it is a person's cumulative 
lifetime sun exposure that triggers skin cancer" and that it 
therefore could not be concluded definitively that the 
veteran's skin cancer was caused by sun exposure during his 
three years of military service).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination.  

Based on a review of the claims folder 
and the examination findings, state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's skin cancer is 
the result of an injury or event, to 
include sun exposure, during his period 
of service (February 1942 to January 
1946).  (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  In this regard, the 
examiner should state whether it is 
"less likely", "more likely", or "at 
least as likely" that the veteran's skin 
cancer is the result of sun exposure 
during his four-year period of active 
service, including the two-year period of 
service in the Pacific, as it is the 
result of cumulative sun exposure over 
many years of life.  See, e.g., Dulin v 
Mansfield, No. 2007-7131 (Fed. Cir. Oct. 
5, 2007).

In rendering this opinion, the examiner 
should note private medical records 
showing current diagnoses of basal cell 
carcinoma on the veteran's left ear, left 
ear canal, left temple, and nasal dorsum.  
The examiner should also be aware of the 
veteran's contentions that he developed 
left-ear basal cell carcinoma which was 
removed shortly after service although 
records of that treatment could not be 
obtained because of the passage of time.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's claim of service connection for 
skin cancer should be readjudicated.  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




